                   DIAMOND FOUNDRY




John T. Shaban, Esq.
Levine & Levine PLLC
2 Jefferson Plaza
                | Suite 100
Poughkeepsie, New York 12601

                                                                         Dec.11. 2019


Civil Action No. 19-cv-6468




Dear Mr. Shaban:


We request removing Diamond Foundry Inc. from the above matter for the following
reason; IceRings LLC is the owner of all ICE related assets, agreements, and
obligations.


We hereby confirm that Diamond Foundry Inc. is a passive minority investor in IceRings
LLC but we neither hold a board seat nor a controlling stake nor participate in any
management decisions.

Hope this helps. Sincerely,



 UJU 7-..
Martin Roscheisen
CEO. Diamond Foundry Inc.




                       965 TERMINAL WAY SAN CARLOS CALIFORNIA 94070
                                 WWW.DIAMONDFOUNDRY.COM
                                                                                     U.S. POSTAGE PAID
t)                                                                                   PCM LETTER
                                                                                     SOUTH SAN FRANCISCO, OA
                                                                                     94080
                                                                                     DEC 23J9
                                                                                     AMOUI^
SA-»s\ CMe-uos. CA                                              1000                   $4.05                             FOREVER
                                                                                                                              USA
                                                                        11201        R2305H130842-05
                                                                                                                                    Barn Swall
             o                              UlkJiTfeD Sriues DlST^-iCT CoUttT
                                           ffcK.                                -piST^-f Of
                                               2a<o               CADrAArM                 E.
                                                                                 112.0 V
                               DDDi bfl^b sam
                PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
                 OF THE RETURN ADDRESS,FOLD AT DOTTED LINE
               'WRWiEOMfL'
                                                                 Si£32 C030           ''ii!lhi'i'Pi'li"il'''i"h')iill"''lli'''lli'ii'liili"i"r'
                                                         FILED
                                                    IN CLERK'S OFFK
                                                               OFFICE
                                                    iTRICT COURT E.D.N.Y.
                                             U.S. DISTRICT
                                            * DEC 2 6 2019 *
                                              BROOKLYN OFFICE
 >0*
  FSC
    MIX
  Envelope
FSC®C137131
              THIS ENVELOPE IS RECYCLABLEAND MADE WITH 30% PDSTi
                                                                                    Tobn um hint
                                                                   III illli i li
